UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6155



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


VINCENT EUGENE LINEBERGER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-11-MU, CA-00-568-3-MU)


Submitted:   October 23, 2003              Decided:   October 30, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Eugene Lineberger, Appellant Pro Se. Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; Holly Anne
Pierson, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Vincent Eugene Lineberger seeks to appeal from the district

court’s orders denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000), and denying his motions for discovery, for bail, for

a stay of his resentencing, and for entry of judgment pursuant to

Fed. R. Civ. P. 58.       The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,              , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252   F.3d   676,   683   (4th    Cir.   2001).    We   have

independently reviewed the record and conclude that Lineberger has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED


                                        2